 ,In the Matter of SOCONY-VACUUM OIL COMPANY, INCORPORATEDandSOCONY-VACUUM EMPLOYEES FEDERATION FOR COLLECTIVE BARGAIN-ING OF PAULSBORO, N. J. -Case No. 4-R-1598.-Decided February 10, 1945Mr. Richard H. Lowe,of New York City, andMr. H. W. Sheldon,of Camden, N. J., for the Company.Mr. Edward P. Baker,of Woodbury, N. J., andMr. Frank H. Witt-mann,of Sewell, N. J., for the Federation.Mr. H. P. Medler,of Fort Worth, Tex.,Mr. Forrest Sparks,ofPhiladelphia, Pa., andMr. Harry Hiles,of Mt. Royal, N. J., for theC.C.I.O.Miss Ruth E. Blie fiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TIIE CASEUpon a petition duly filed by Socony-Vacuum Federation for Collec-tive Bargaining of Paulsboro, N. J., herein called the Federation, alleging that a question affecting commerce had arisen concerning the repre-sentation of employees of Socony-Vacuum Oil Company, Incorporated,Paulsboro, New Jersey,' herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Eugene N. Purver, Trial Examiner. Said hearing was held atCamden, New Jersey, on January 5, 1944. The Company, the Federa-tion, and the Oil Workers International Union, C. I. 0., herein calledthe C. I. 0., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and are,hereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following3The name of the Company appears as it was amended at the hearing.60 N. L. R. B., No. 106.559 .560DECISIONS OF NATIONAL- LABOR RELATIONS BOARDFINDINGS OF FACTI.. THE BUSINESS OF THE COMPANYSocony-Vacuurn Oil Company, Incorporated, a New York corpora-tion, with its main office in New York City, is engaged in the pro-duction, refining, and distribution of petroleum and petroleum prod-ucts of all types. Its operations extend into most States of the United,States.Only the Paulsboro, New Jersey, plant, a refinery, is involvedin this proceeding.The Company's principal raw material is crude petroleum, all 'ofwhich is obtained from points outside the State of New Jersey, ina value in excess of $1,000,000 annually. In its Paulsboro, New Jersey,plant the Company manufactures aviation gasoline and other productsfor the United States Government and foreign governments underlend-lease, as well as gasoline and other products for civilian con-sumption, all of which products are valued in excess of $1,000,000annually.A substantial proportion of the Company's finished prod-ucts is shipped to points outside the State of New Jersey.The Comp my admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORUANIZATIONS INVOLVEDSocony-Vacuum' Employees Federation for Collective Bargaining,ofPaulsboro,N. J. andOilWorkersInternational Union, affiliatedwith the Congress of Industrial Organizations,are labor organiza-tions admitting to membership employees of the Company.1'III.THE QUESTION CONCERNING REPRESENTATIONThe Federation has bargained for the Company's employees since1937, but the Company refused, in November 1944, to accord the Fed--eration formal recognition as the "exclusive bargaining representative"of its employees until it has been certified by the Board.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Federation represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the'Company, within the meaningof Section 9 (c) and Section,2 (6) and (7) of the Act.2The Field Examiner reported that the Federation submitted 1,264 cards,all of whichbore names of persons listed on the Company's pay roll which contained the names of 1,938employees in the appropriate unit ; and that 59 cards were dated 1943;1,190 were dated1944, and 15 were undatedThe C. I 0 submitted 20 authorization cards,all of which bore the names of personsappearing in the aforesaid pay roll.The cards were all dated November and December 1944. SOCONY-VACUUM OIL COMPANY, INCORPORATEDIV.THE APPROPRIATE UNIT561The last written contract of the Company and the Federation,signed in 1944, defines the unit as "all employees in the Paulsbororefinery of the Company excepting those in a supervisory, executive,professional, administrative capacity, and others who are not subjectto Federation representation."The unit, petitioned for by the Fed-eration in this proceeding, would include the same employees as arecovered by the contract.The Company and the Federation were agreed that the appropriatebargaining unit should consist of all employees of the Company atthe Paulsboro, New Jersey, refinery, excluding the general manager;superintendent; assistant superintendents; foremen; assistant fore-men; and assistants to foremen; technical and professional assistants,namely, designing engineers, purchasing agents, assistant purchasingagent, field party chief, productionengineer,supervisorspecialties,and secretaries to executives ; office manager ; assistant office manager;chief clerks; junior engineers; maintenance engineers; industrial re-lations manager and staff; medical assistant; nurse; cashier; and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.All parties agreed thatemployees of the research development laboratory and the marketingstaff of the Company are not employees of the Company at its Pauls-boro refinery, and that all employees in categories above that of leaderinmaintenance and shift leader in production are supervisory em-ployees and should be excluded from the unit. The C. I. 0., however,contends that all militarized guards, clerical employees 'and workslaboratory employees should be excluded from the unit, in additionto the classifications above enumerated.Militarized guards.The Company employs 77 guards, 38 of whomhave been militarized since 1941.The Federation contends that, sinceit has always bargained for these employees, and over 50 percent ofthe militarized guards are members of the Federation, they should beincluded in the unit with the non-militarized guards and other em-ployees.- The Company supports the contention of the Federation,while the C. I. 0. contends that these militarized guards should beexcluded.While the history of the bargaining between the Companyand the Federation is a factor to be considered in determining whetheror not certain employees are to be included in the appropriate unit,it does not warrant a departure from ourusual-policy respecting lnili-iarized guards.'We shall exclude such guards from the unit here-inafter found appropriate.2 SeeMatter of Dravo Corporation,52 N. L.R. B. 322;Matter ofGibbsGas Engine Com-pany,55 N I, R B 492,Matter of SpragueSpecialtiesCompany,55 N L R. B 47.625563-45-vol. 60-37- 562DECISIONSOF NATIONALLABOR RELATIONS BOARDClerical employees.The Company employs approximately 89 cleri-cal employees, some of whom are attached to the various productiondepartments in the plant, while the rest work in the main office whichis just outside the gate of the plant.Clerical employees assigned toproduction departments are responsible to the heads of such depart-ments, while clerical employees working in the office are responsibleto office management.Although. pay-roll records are made up atthe Paulsboro plant, it was testified that most of the clerical workof the Company is handled at its New York City office. The officeclericals are all salaried employees, while the clerks in the productiondepartments are paid an hourly rate.The Federation contends thatall clerical employees should be included in the unit because they havebeen covered by the bargaining since 1937, 75 percent of the clericalemployees are members of the Federation, and the office and produc-tion department clericals voted on the question of a 48-hour week inan election recently conducted by the Federation.The Company alsodesires the inclusion of all clerical employees, since, it states, by reasonof its type of operation, it needs to maintain flexibility in its personnelso that it can easily transfer employees from production departments-to the office.It points out that when the Company went on a 48-hourweek it did not have enough work for the entire office staff and trans-ferred certain employees to jobs in production departments.' It wasstated that this could not be done in all cases, however, as there arecertain jobs in the plant which cannot be handled by women and atleast one-half of the office force is composed of women.The generalmanager of the plant testified also that some of the office clericals spendat least 50 percent of their time in the plant, as, for example, time-keepers and yield department employees, who are engaged in check-ing materials in production areas.The C. I. 0. contends that all cleri-cal emplpoyees should be excluded from the unit.Although we are not unmindful of the fact that the office and plantclericals have for several years been represented as one,unitwith; theproduction and maintenance workers, we are not persuaded- that'thiscircumstance justifies departure from our usual practice of segregatingoffice workers from production and maintenance workers for collectivebargaining purposes.4The clerical employees assigned to productiondepartments are factory or plant clerks, and, as such, will be includedin the production and maintenance unit.'The clerical employees inthe office, however, are a separate group, under different supervisionfrom that of the plant clericals, are paid on a salary, rather than* SeeMatter of Indianapolis Power and Light Company,51 N. L R B. 670,Matter ofSierra Pacific Power Company,56 N. L. R B 458SeeMatter of Hammermill Paper Company,48 N. L. R. B 1269;Matter of Corn Prod-ucts Refining Company,56 N L R. B. 1140;Matter of Chicago Rawhide ManufacturingCompany,59 N. L. R. B. 1234;Matter of Goodman Manufacturing Company,58'N L R B531.1 SOCONY-VACUUM OIL COMPANY,INCORPORATED563hourly-basis, and, although some of them may go into the plant toobtain certain information, their interests and working conditionsare different from those of the production and maintenance workers.We shall exclude all office clerical employees from the unit.Works laboratory employees.The C. I. 0. contends that all tech-nical employees in the works laboratory should be excluded from theunit and all routine laboratory workers included.The Company,and the Federation contend that all works laboratory employees shouldbe included in the unit. It appears that all employees in the workslaboratory except for the professional chemists, who are also super-visory employees, are routine laboratory workers.Most of theseemployees are trained on the job, and perform the routine work ofthe department.They are paid on the same basis as are the produc-tion and maintenance employees.Since these employees work in theplant, and are not laboratory technicians in the true sense of the word,we shall include all works laboratory employees, except for the chemistand assistant chemist, in the unit.'We find that all production and maintenance employees at the Com-pany's Paulsboro, New Jersey, plant, including factory clerks androutine workers in the works laboratory, but excluding the generalmanager, superintendent, assistant superintendents, foremen, assist-ant foremen and assistants to foremen, technical and professional-assistants" (namely, designing engineers, purchasing agent, a§sistantpurchasing agent, field party chief, production engineer, supervisor ofspecialties, and secretaries to executives), 'office manager, assistantoffice manager, chief clerks, all office clerical employees, junior engi-neers, maintenance engineers, industrial relations manager and staff,medical assistant, nurse, cashier, militarized guards, all chemists,'including the chief and assistant chemist in the `Yorks laboratory, allpersons above the category of leader in maintenance or shift leader inproduction, and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit" appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolvedby anelection by secret ballot among the em-ployeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of06SeeMatter of Hammermill Paper Company, supra'There are employees classified as chemists employed in various departments of theCompany, all of whom-appear to be supervisory employees. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection herein,subject to the limitations and additions set forth in- the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Socony-VacuumOil Company,Incorporated,Paulsboro,New Jersey,an election bysecret ballot shall be conducted as early as possible,but not later than,thirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Fourth Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11,of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during the said pay-roll period because they were ill or onvacation,or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether.they desire to be repre-sented by Socony-VacuumFederation for Collective Bargaining, of,Paulsboro,N. J., or by Oil Workers International Union, C. I. 0., forthe purposes of collective bargaining,or by neither.